Order filed, July 29, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00268-CV
                                 ____________

                        HELEN MAYFIELD, Appellant

                                         V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
  AND GRAY COMMUNICATIONS, A CORPORATION, JOINTLY AND
                    SEVERALLY, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-26159


                                     ORDER

      The reporter’s record in this case was due June 24, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM